DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the drawings fail to show the “connecting rods” of claim 7.  As described in paragraphs [0025], [0054], and [0055] of Applicant’s specification, Applicant only describes the use of a single connecting rod in order to assemble the device.  In other words, Applicant’s specification and figures fail to provide an explanation for an embodiment that uses a plurality of “connecting rods”.  However, if claim 7 is in error and Applicant only intended to claim the single “connecting rod” as disclosed in Applicant’s specification, then Applicant can render this objection moot and just address the claim objection made below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections

Claims 4-5, 7-8, and 11-13 are objected to because of the following informalities:  
Claim 4 Ln.4: the clause “provided at bottom of the support base” should be amended to recite “provided at a bottom of the support base” for grammatical reasons.
Claim 4 Lns.6-7: the clause “and the other end of” should be amended to recite “and another end of” in order to provide the proper antecedent basis for the other end of the “one of the springs”.
Claim 5 Lns.3-4: the clause “fixed to bottom of the support base, the other end of the one of the buffers” should be amended to recite “fixed to --a-- bottom of the support base, [the other]--another-- end of the one of the buffers” for grammatical reasons and to provide the proper antecedent basis for the other end of the “one of the buffers”.
Claim 7: As noted in the drawing objection made above, in the event that Applicant intended to only claim the one “connecting rod”, the claim as whole should be redrafted to recite: “wherein the rear cover assembly further comprises [connecting rods]--a connecting rod--, [connecting rods are]--connecting rod is-- respectively slidably mounted in the third sliding grooves, one end of [each of the connecting rods]--the connecting rod-- is inserted into one of the second sliding grooves, and [each of the connecting rods]--the connecting rod-- is configured to drive the blade to rotate when the support base slides”.
Claim 8 Ln.2: the clause “provided at bottom of the” should be amended to recite “provided at a bottom of the” for grammatical reasons.
Claim 8 Lns.5-6: the clause “based on weight detected by the weight sensor” should be amended to recite “based on –the-- weight detected by the weight sensor” since it is believed that the “weight” is referring to the weight claimed in claims 1 and earlier in claim 8.
Claim 11 Lns.3-4: the clause “with the second sliding groove” should be amended to recite “with a second sliding groove” for antecedent reasons (i.e., none of claims 1 and 9-11 provide the antecedent basis for the “second sliding groove”).
Claim 12 Ln.3: the clause “the fan” should be amended to recite “a fan” for antecedent reasons (i.e., none of claims 1 and 9 provide the antecedent basis for the “fan”).
Claim 13 is objected to for inheriting the deficiency of claim 12.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 will be allowed, subject to the correction of the objections noted above.
See next page→
The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 17, and 18, and at least in part, because claims 1, 17, and 18 recite the limitations: 
(Claim 1) “a support assembly comprising a support base, wherein the support base is slidably mounted in the first sliding grooves and is located at a side of the heat dissipation control switch facing away from a bottom of the front cover; and a rear cover assembly comprising a rear cover and a heat dissipation component, wherein the rear cover is provided with an air inlet and an air outlet, wherein when the display apparatus is inserted into the receiving groove, the support base slides under weight of the display apparatus in such a manner that the heat dissipation control switch is pressed to control the heat dissipation component to dissipate heat”.
(Claim 17) “a support assembly comprising a support base, wherein the support base is slidably mounted in the first sliding grooves and is located at a side of the heat dissipation control switch facing away from a bottom of the front cover; and a rear cover assembly comprising a rear cover and a heat dissipation component, wherein the rear cover is provided with an air inlet and an air outlet, wherein when the display apparatus is inserted into the receiving groove, the support base slides under weight of the display apparatus in such a manner that the heat dissipation control switch is pressed to control the heat dissipation component to dissipate heat”.
(Claim 18) “a support assembly comprising a support base, wherein the support base is slidably mounted in the first sliding grooves and is located at a side of the heat dissipation control switch facing away from a bottom of the front cover; and a rear cover assembly 
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 17, and 18, are believed to render said claims 1, 17, and 18, and all claims depending therefrom (claims 2-16 and 19-20) allowable over the prior art references of record, taken either alone or in combination, subject to the correction of the objections noted above.
Regarding claim 1, Zeng (CN 208745913) (of record, cited in IDS, including Original Copy) is believed to be the closest prior art reference.  Zeng discloses (Figs.1-4), a heat dissipation device of a display apparatus, comprising: a front cover assembly (the front cover 1, receiving groove, and first sliding grooves define the front cover assembly) comprising a front cover, wherein the front cover (1) is provided with a receiving groove (See Figure Below), wherein the receiving groove is configured to receive the display apparatus (See Abstract: a 


See next page→

    PNG
    media_image1.png
    639
    842
    media_image1.png
    Greyscale

However, Zeng fails to disclose, at least, the aforementioned allowable limitations of claim 1.
Regarding independent claims 17 and 18, Zeng is also believed to be the closest prior art reference, and will therefore have the same deficiencies as those noted above.
In the First Office Action filed in the Chinese Patent Office on February 16, 2022, the action states that Zeng (CN 208745913) and Zhang (CN 209546187) (both references of record, cited in the IDS, including Original Copies) as the references that can reject at least claims 1 and 18.  The Chinese Office action also cites that Zeng does not disclose a heat dissipation control switch that is activated by a support base in order to actuate a fan, but notes that the Zhang reference (specifically figures 2-4) overcomes the deficiencies of the Zeng reference.

Furthermore, even though the Zhang reference teaches a support base (108) that is slidable and contacts a heat dissipation control switch (206) to actuate a fan (107), and thus teaching the overall concept of Applicant’s claimed invention as claimed in claim 1, 17, and 18, the Office notes that the combination between the Zeng reference and Zhang reference would also require undo experimentation in addition to impermissible hindsight in order to arrive at the claimed device of claims 1, 17, and 18 respectively.  Referring to the Zhang reference the support base (108) does not require to be inserted into a groove in order for the support base (108) to slide and the housing does not have an inlet.  Therefore, it is unclear as to how the support base (4) of Zeng can be modified to incorporate the slidable support base (108) and heat dissipation control switch (206) without rendering any of the prior art devices inoperable for their intended purpose, without undo experimentation, and/or without relying upon impermissible hindsight.  For the reasons provided above, it is believed that at least claims 1, 17, and 18 of the instant application is allowable over the Chinese Office action.

Finally, the Office has not identified any double patenting issues.

Conclusion

This application is in condition for allowance except for the following formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Therefore, no broadening claim amendments will be entered.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835